IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                                       )
                                                        )
           v.                                           )        I.D. No. 1310001581
                                                        )
SEAN GREEN,                                             )
                                                        )
           Defendant.                                   )


                                      Submitted: October 20, 2016
                                      Decided: November 21, 2016


           ORDER (i) SUMMARILY DISMISSING DEFENDANT’S
         MOTION FOR POSTCONVICTION RELIEF AND (ii) DENYING
    DEFENDANT’S MOTION FOR RECONSIDERATION OF COMMISSIONER’S
                             ORDER

           This 21st day of November, 2016 upon consideration of Defendant’s Pro Se

Motion for Postconviction Relief (the “Rule 61 Motion”) filed by Sean Green, SBI#

00588348; the Commissioner’s Report and Recommendation That Defendant’s Motion

for Postconviction Relief Should Be Denied (the “Report”) issued by Superior Court

Commissioner Lynne M. Parker on October 11, 2016; Defendant’s Motion for

Reconsideration of Commissioner’s Order (the “Response”) filed by Sean Green on

October 20, 2016; and the record in this case:

           1)       The Court referred the Motion to a Commissioner pursuant to 10 Del. C.

§512(b) and Superior Court Criminal Rule 621 for proposed findings of facts and

conclusions of law.




1
    Hereafter, any Superior Court Criminal Rule referenced in this Order will be cited as “Rule __.”
         2)       On October 11, 2016, Commissioner Parker filed the Report. In the

Report, Commissioner Parker reports and recommends that the Rule 61 Motion be

summarily dismissed. The Prothonotary docketed the Report on October 11, 2016.

         3)       The Report was served on Mr. Green. Under Rule 62(4)(ii), any

objections to the Report needed to be filed within ten (10) days after the filing of the

Report. Mr. Green filed the Response on October 20, 2016. The Court will consider Mr.

Green’s Response to the Report as timely.

         NOW THEREFORE, after careful and de novo review of the record in this

action, and for reasons stated in the Report,

         IT IS FOUND AND DETERMINED that the Report is not clearly erroneous, is

not contrary to law, or an abuse of discretion, and

         IT IS FOUND AND DETERMINED that the argument in the Response fails to

properly understand the Report’s discussion of the video, what is on the video and,

therefore, the video’s relevance to the underlying criminal action;2 and

         IT IS ORDERED that the Report, including its recommendation, is ADOPTED

by the Court, and

         IT IS FURTHER ORDERED that the Defendant’s Motion for Postconviction

Relief is DENIED.




2
  The Report explains that the video contains no footage of the actual incident. Moreover, the Report notes
that the Defendant’s counsel viewed the video and noted that it was of such poor quality that it did not add
anything to the defense case. Mr. Green contends that the video had to contain exculpatory evidence or
else it would not have been provided under Rule 16. This argument is too facile. It is the Court’s
experience that parties in criminal cases do exchange more items, documents, pictures and alike under Rule
16 than just Brady material.
             IT IS FURTHER ORDERED that Defendant’s Motion for Reconsideration of

      Commissioner’s Report is DENIED.



                                                         /s/ Eric M. Davis
                                                         Eric M. Davis, Judge

Original to Prothonotary:
cc:    Commissioner Lynne M. Parker
       Sean Green, SBI# 00588348
       Matthew C. Bloom, Esquire